Citation Nr: 0010505	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-17 735	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to a compensable rating for residuals of cold 
injury to the feet, effective prior to January 12, 1998. 

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a cold injury of the right foot, effective from 
January 12, 1998.

3.  Entitlement to an increased rating for residuals of a 
cold injury of the left foot, currently evaluated as 10 
percent disabling, effective from January 12, 1998. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1951 to May 1953.

By rating action in December 1953, service connection and a 
noncompensable rating was granted for the veteran's residuals 
of trench feet, effective from May 31, 1953.  This matter 
comes before the Board of Veterans' Appeals (Board) from an 
April 1998 rating decision of the Winston-Salem, North 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which the RO discontinued the evaluation of 
the veteran's residuals of trench feet effective January 12, 
1998, noting that it was more appropriately evaluated as a 
separate rating for each foot.  The RO then granted service 
connection for residuals of a cold injury to the right foot 
and service connection for residuals of a cold injury to the 
left foot, and assigned 10 percent ratings for each foot, 
effective from January 12, 1998.  Since the RO only granted a 
10 percent rating effective from January 12, 1998 (the 
effective date of the change in the applicable regulations), 
the veteran's entitlement to an increased (compensable) 
rating prior to January 12, 1998 must also be considered; the 
Board has therefore added this additional issue for review.


REMAND

By regulatory amendment effective January 12, 1998, 
substantive changes were made to the schedular criteria for 
evaluating cold injury residuals, as set forth in 38 C.F.R. 
§§ 4.104, Diagnostic Code 7122.  See 61 Fed. Reg. 65207-65244 
(1998).  Additionally, by regulatory amendment effective 
August 13, 1998, substantive changes were again made to 
Diagnostic Code 7122, as set forth in § 4.104.  See 63 Fed. 
Reg., No. 134, 37778-37779 (1998).  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs (Secretary) to do 
otherwise, and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  

The record reflects that the veteran filed his claim for an 
increased rating in May 1997.  By rating action in April 1998 
the RO discontinued the evaluation of the veteran's residuals 
of trench feet effective January 12, 1998, and then granted 
separate 10 percent evaluations for residuals of a cold 
injury to each foot, effective only from January 12, 1998.  
In evaluating the veteran's bilateral foot disability, the RO 
considered the revised criteria, but failed to consider the 
old rating criteria.  Under the circumstances, the veteran's 
claim for a compensable rating prior to January 12, 1998 must 
be reviewed by the RO under the old regulations only, and the 
veteran's claims for ratings in excess of 10 percent for cold 
injury residuals must be reviewed by the RO under the revised 
regulations, as well as the old regulations, and the criteria 
most favorable to the veteran's claim should be used.  See 
VAOPGCPREC 3-2000 (April 10, 2000).

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1999).  The Court 
has held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining medical records to which he has referred 
and obtaining adequate VA examinations.  The Court also 
stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The duty to assist includes the obligation to obtain 
ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.  

After reviewing the objective medical evidence of record, the 
Board finds that it is unclear as to the current severity of 
the veteran's service-connected residuals of cold injury to 
the feet.  On VA examination in 1998 the examiner noted that 
the veteran did not describe any paresthesia, but on a Report 
of Medical Examination for Disability Evaluation (VA Form 21-
2545), he complained of numbness and tingling of both feet.  
Additionally, the VA examiner indicated that the veteran had 
very mild dermatophytosis of both feet and mild fungal 
infection of the nails, and then noted that these findings 
were not unusual for a man of the veteran's age and that 
there were "no findings peculiar to and diagnostic of cold 
injury".  It was also noted that he had a "history of cold 
injury with mild skin changes that were consistent with but 
not diagnostic of cold injury (that is fungal infection of 
the skin and nails)".  The veteran also submitted several 
treatment records from a private physician, Dr. J.B. Pupp, 
showing that from April 1998 to October 1998 he was seen for 
"diabetic foot care" and although the records are partially 
illegible, it appears that the assessment was mycotic nails.  

The Board notes that while it appears that the veteran has a 
fungal infection of the toenails, it is unclear as to whether 
this is a residual of his cold injury.  It is also unclear as 
to whether he may have any impaired sensation related to his 
cold injury.  Fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  To that end, any additional 
treatment records should be obtained, and an appropriate VA 
examination should be scheduled to evaluate the current 
severity of the veteran's service-connected residuals of cold 
injury to the feet.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide the name(s) and 
address(es) of all medical care providers 
(VA and private) who may have treated him 
for his right and left foot disabilities 
since October 1998.  After obtaining any 
necessary releases, the RO should obtain 
copies of complete clinical records from 
the identified treatment sources, and 
associate them with the claims folder.  
This should specifically include complete 
treatment records from Dr. J. B. Pupp.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the current severity of his service-
connected residuals of cold injury to the 
feet.  It is imperative that the examiner 
review the claims folder prior to the 
examination.  The examiner should note 
the veteran's complaints pertaining to 
his feet, and then comment on the 
objective residuals of the veteran's 
service-connected residuals of cold 
injury to the feet, and specifically 
indicate whether there is tissue loss, 
nail abnormalities, color changes, 
impaired sensation, hyperhidrosis, or any 
x-rays abnormalities.  The examiner 
should also comment on whether the 
veteran's residuals of cold injury to the 
feet are mild, moderate, or severe.  The 
examiner should provide supporting 
rationale for any opinions rendered.  

3.  Following the completion of all 
requested development, the RO should 
review the veteran's claims on the basis 
of all evidence of record and all 
applicable laws and regulations, to 
include consideration of both the old and 
new regulations pertaining to evaluating 
cold injury residuals.  If action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period for response thereto

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 3 -


